Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 3, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159636(57)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DAVONTAE SANFORD,                                                                                    Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159636
  v                                                                 COA: 341879
                                                                    Court of Claims: 17-000220-MP
  STATE OF MICHIGAN,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of Eric Anderson and David Gavitt to file
  a joint brief amicus curiae is GRANTED. The amicus brief submitted on March 30, 2020,
  is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 3, 2020

                                                                               Clerk